Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 96-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-70 and 83-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The applicant previously submitted evidence in parent application 15341228 (affidavit dated 3/20/2018) that the amount of compression claimed (5% or more) is not possible without the cables being threaded lengthwise through the panels.  The affidavit states that with horizontal cables this is not possible.  The lengthwise configuration is not claimed and therefore the scope of the claims is broader than what is supported since the claim language would include a horizontal cable being able to apply 5% or more of compression which is not supported by the written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 73 and 87 contain the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 94 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 91. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 67-78, 81-95, 97-98 are objected to because of the following informalities:  “A disarticulated compression socket” in line one of the claims should be “The disarticulated compression socket” for consistent antecedent basis throughout the claims.  
Claim 94 is objected to because of the following informalities:  “a disarticulated compression insert” in line 2 of the claim should be “the disarticulated compression insert.”
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 66, 71-72, 74-78, 80, 85-86, 88-91, and 93-94 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahon (2011/0071647A1).

In regard to claim 66, Mahon discloses a disarticulated compression socket comprising:
 - a socket frame 120 configured to secure a residual limb (via 124); 
- a plurality (two or more) of compression apertures (150a-f, fig 1) on said socket frame (fig 1); 
- a disarticulated compression insert (122a-f) positioned within each of said compression apertures 150a-f (fig 1); and 
- at least one compression band 106 positioned in an interlaced configuration (see configuration of fig 6A, 20, 25; [0069; 0071]) such that constriction of said at least one compression band 106 causes the coordinated inward compression of said disarticulated compression inserts securing said residual limb within said socket frame (abstract).
In regard to claim 71, Mahon discloses a disarticulated compression socket as described in claim 66 wherein said socket frame configured to secure a residual limb comprises a socket frame selected from the group consisting of: transfemoral socket frame (fig 40-41); a transhumeral socket frame; a transradial socket frame; a transtibial socket frame (fig 1); a symes socket frame; a hip disarticulation socket frame; a knee disarticulation socket frame; and a wrist disarticulation socket frame. [0149]
In regard to claim 72, Mahon discloses a disarticulated compression socket as described in claim 66 and further discloses the disarticulated compression inserts 122a-f are secured in their corresponding compression aperture 150a-f through one or more insert adaptors 106, 107 (fig 1-3).   
In regard to claim 74, Mahon discloses the limitations of claim 66 and further discloses said compression band 106 comprises a compression band selected from the group consisting of: an elastic compression band; a non-elastic compression band; a wire; a cord; and a cable 104.  [0069]
In regard to claim 75, Mahon discloses the disarticulated compression socket as described in claim 66 and further discloses said compression band 106 is secured to said disarticulated compression insert 122a-f through at least one band connector (107).  
In regard to claim 76, Mahon meets the claim limitations as discussed in the rejection of claim 66 and further teaches said compression band 106 is positioned in a band guide 107 on the external surface (see fig 18) [0178-0179]
In regard to claim 77, Mahon discloses a disarticulated compression socket as described in claim 66 and further discloses at least one compression band coupler (107) securing said at least one compression band 106 in an interlaced configuration (fig 19, see interlaced lacing pattern).  [0071 any contour for the lines can be used]
In regard to claim 78, Mahon discloses a disarticulated compression socket as described in claim 66 wherein said disarticulated compression insert 150a-f comprises a disarticulated compression insert (not directly attached to the socket therefore disarticulated, fig 1) having an extended compression surface (154; extended compared to 122f).
In regard to claim 80, Mahon discloses a disarticulated compression prosthetic comprising: 
- a socket frame 120 configured to secure a residual limb (via 124, fig 1); 
- a plurality (defined as two or more) of compression apertures (150a-f, fig 1) on said socket frame 120; 
- a disarticulated compression insert (122 a-f) positioned within each of said compression apertures 150a-f (fig 1); 
- at least one compression band 106 positioned in an interlaced configuration (see configuration of fig 20; [0071 any contour for the lines can be used]) such that constriction of said at least one compression band 106 causes the coordinated inward compression of said disarticulated compression inserts securing said residual limb within said socket frame (abstract, fig 1); and 
- a compression band coupler 109 securing said compression band 106 in an interlaced configuration (see cord configuration of fig 20; [0071 any contour for the lines can be used]).
In regard to claim 85, Mahon discloses the limitations of claim 80 and further discloses said socket frame configured to secure a residual limb comprises a socket selected from the group consisting of: transfemoral socket frame; a transhumeral socket frame; a transradial socket frame; a transtibial socket frame (fig 1); a symes socket frame; a hip disarticulation socket frame; a knee disarticulation socket frame; and a wrist disarticulation socket frame. [0149]
In regard to claim 86, Mahon discloses the limitations as discussed in the rejection of claim 80 and further discloses the disarticulated compression inserts 122a-f are secured in their corresponding compression aperture 150a-f (fig 1) through one or more insert adaptors (107). (fig 3)
In regard to claim 88, Mahon discloses the limitations as discussed in the rejection of  claim 80 and further discloses said compression band 106 comprises a compression band selected from the group consisting of: an elastic compression band; a non-elastic compression band; a wire; a cord (fig 1); and a cable. [0069]
In regard to claim 89, Mahon discloses the limitations as discussed in the rejection of claim 80 and further discloses said compression band 106 is secured to said disarticulated compression insert 122a-f through at least one band connector (107).
In regard to claim 90, Mahon discloses the claim limitations as discussed in the rejection of claim 80 and further discloses said compression band coupler 109 comprises a compression band coupler selected from the group consisting of: a buckle [0126] configured to secure a compression band 106, an actuator configured to secure a compression band, a lock configured to secure a compression band, a catch configured to secure a compression band, and an adjustor 109 (fig 1-2) configured to secure a compression band 106.
In regard to claims 91 and 94, Mahon discloses a disarticulated compression prosthetic as described in claim 80 and further discloses said disarticulated compression insert 122a-f comprises a disarticulated compression insert (not one piece with the socket therefore disarticulated) having an extended compression surface 154 (extended compared to insert 122).
In regard to claim 93, Mahon discloses the disarticulated compression prosthetic as described in claim 80 and further discloses said compression band 106 is positioned in a band guide (107) on the external surface of said disarticulated compression insert (see figure 18) [0178-0179].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 79, 92, 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mahon (2011/0071647A1).

In regard to claim 79, Mahon meets the claim limitations as discussed in the rejection of claim 78 but remains silent to the size of the extended compression surface.  However, it has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  A larger compression surface will provide more adjustment while a smaller surface will provide less adjustment.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an extended compression surface between 1 and 4 inches.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05
In regard to claim 92, Mahon meets the claim limitations as discussed in the rejection of claim 91 but remains silent to the size of the extended compression surface.  It has been held that a mere optimization of the working parts of the invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have an extended compression surface between 1 to 2 inches.  A larger compression surface provides greater adjustment but less stability while a smaller compression surface provides more stability but less adjustability.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05
In regard to claim 95, Mahon meets the claim limitations as discussed in the rejection of claim 91 and teaches the extended compression socket may be any size [0067] but remains silent to the exact size of the extended compression surface. It has been held that a mere optimization of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  A larger extended compression surface will allow greater adjustability but less stability while a smaller extended compression surface will allow less adjustability but more stability.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have said an extended compression surface between 1 and 4 inches.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed. MPEP 2144.05

Claims 67-68 and 81-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mahon (2011/0071647A1) in view of Schmidt (2010/0042227A1).

In regard to claims 67-68, Mahon teaches the disarticulated compression socket as described in claim 66 but does not teach a plurality of release channels.  Schmidt teaches a plurality (defined as two or more) of release channels (18, 12) configured to accommodate soft tissue expansion of said residual limb when said disarticulated compression inserts are compressed to secure said residual limb within said socket frame, wherein said release channels comprise release apertures. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Schmidt’s release channels in the invention of Mahon because the cutouts save weight and material [0039].  In regard to claims 81-82, Mahon meets the claim limitations as discussed in the rejection of claim 80 but does not teach a plurality of release channels.  Schmidt teaches a plurality (defined as two or more) of release channels (18, 12) configured to accommodate soft tissue expansion of said residual limb when said disarticulated compression inserts are compressed to secure said residual limb within said socket frame, wherein said release channels comprise release apertures. It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Schmidt’s release channels in the invention of Mahon because the cutouts save weight and material [0039].  

Claims 73 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mahon (2011/0071647A1) in view of Mantelmacher (6793682B1).

In regard to claims 73 and 87, Mahon meets the claim limitations as discussed in the rejection of claims 66 and 80 and further teaches the tensioning lines may comprise any desired construction or feature [0132] but does not teach a Velcro securable compression band.  Mantelmacher teaches wherein said compression band comprises a Velcro® securable compression band (38, 42).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Mantelmacher’s tensioning lines in place of those of Maron through functional equivalents since both are used to tighten or loosen the fit of a prosthetic socket.  MPEPE 2144.06

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774